This appeal presents another question which I think should be determined, that is, whether the money judgment rendered against the city of Hollis should stand.
The opinion points out definitely that the use of the strip as a travel way by the public for 35 years or more was by the permission and consent of the plaintiff.
I would hold such use by the public would not entitle plaintiff to a money judgment against the city. If there is a rule of law to the contrary, it should be stated in the syllabus (12 O. S. 1941 § 977), and there should be some reference to that phase of the appeal in the majority opinion.
The facts are not in dispute; that the plaintiff set back the fence for the purpose of creating this travel way in the first instance for her own use and that of the general public, and after so making it available to the traveling public, to residents of the city and to all others, it was so used, and by consent and permission for all of the time involved as stated, as shown in the majority opinion.
Since plaintiff voluntarily opened the way at first, and thereafter for many years assessed the premises for taxation by metes and bounds description, omitting the 25-foot travel way, and executed conveyances likewise so describing the property, and permitted unrestricted use of this strip as a travel way for the public for those years, it might be that plaintiff would be estopped to deny a dedication, or that a complete dedication resulted from plaintiff's acts.
But be that as it may, I am convinced that the permissive traveling over this *Page 337 
way by the public would not give rise to a cause of action against the city for a money judgment.
Likewise the grading or smoothing of the travel way by the employees of the city was with the consent and permission of the plaintiff. And indeed objection thereto would be wholly illogical, for if plaintiff were willing for the public to freely travel over the way throughout the years, then, of course, there would be no cause to object to a grading and smoothing of the way which would only serve to make more convenient the travel thereover by the plaintiff and by the public, which was fully acquiesced in by the plaintiff. This grading or smoothing of the way, whether done by employees of the county or the city, would not, in my judgment, give plaintiff the right to a money judgment against either.
Whatever claim the city asserted to having acquired a title by prescription has failed both by the judgment of the trial court and this opinion. It is made plain in the majority opinion that title by prescription cannot be created by permissive occupancy. It is likewise true that a municipality cannot be said to be acting in exercise of the power of eminent domain, unless the occupancy is adverse as distinguished from occupancy by invitation and full consent. 18 Amer. Jurisprudence, 631 and 755. Certainly a landowner cannot open up his land as and for a travel way for himself and for the public and thereby invite the public to travel thereover and knowingly permit the public to travel thereover for 35 years and then assert that such travel thereover constituted an exercise of the power of eminent domain by the city or county in which the travel way is situated.
The judgment of the trial court is in effect a denial of defendant's cross-petition; a holding that plaintiff is the owner of the real estate; and a holding that plaintiff is entitled to money judgment in a fixed sum as the value of the land.
The evidence is clear that there has been no change in the use, permission, or lack of permission during the past 33 to 35 years.
The city is not awarded an easement by the terms of the judgment, nor does it evidence any desire to obtain an easement other than as one may have been created in the public by the law of prescription as asserted in its cross-petition.
The city's denial of liability to money judgment, and its attack upon such judgment rendered by the trial court, remains unanswered in the majority opinion. No authority of law is cited to sustain the award of money judgment against the city.
Plaintiff permitted the use here shown for more than 25 years, making such use possible by her own affirmative acts, and to the present time, nor does she in this suit register the slightest objection to the continuation of such use for her own and the public's benefit. Her sole aim, without pretense otherwise, in the present suit is to obtain a money judgment against the city solely because she opened a public travel way over her land and has permitted the public use thereof for that purpose and still does not object to such use.
I fail to find in such facts any legal cause of action for money judgment against a municipality of this state.
I am authorized to say that HURST and DAVISON, JJ., concur herein. *Page 338